         Case 1:19-cr-10080-NMG Document 584 Filed 10/16/19 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS

___________________________________
                                    )
                                    )
UNITED STATES OF AMERICA            )
                                    )
v.                                  )                         Criminal No. 19-10080-NMG
                                    )
DAVID SIDOO, et al                  )
            Defendants              )
                                    )
___________________________________ )

    DEFENDANT ROBERT ZANGRILLO’S MOTION TO PERMIT SPECIFIC AND
              LIMITED INTERNATIONAL BUSINESS TRAVEL

       Now comes the defendant Robert Zangrillo, by and through undersigned counsel, and

hereby respectfully moves this Honorable Court to permit him to attend investor & investment

related meetings from November 17-27 of this year in French Polynesia. There are a series of

meetings that have been scheduled with several potential and existing strategic partners and

investors for Dragon Global and portfolio companies over this ten-day period.

       On March 29, 2019, Mr. Zangrillo appeared in this Court in response to a complaint

charging him with one count of conspiracy to commit mail fraud and honest services mail fraud.

The Court released Mr. Zangrillo on the $500,000 bond that had been previously set in the

Southern District of Florida and set conditions that required that Mr. Zangrillo to surrender his

passport to Pretrial Services which he has already done and to restrict his travel to the United

States with leave to seek international travel for business reasons at the discretion of the Court.

Dkt. 268. On April 9, 2019, Mr. Zangrillo along with others, was the subject of a two-count

Superseding Indictment in the above-captioned matter.


                                              1
         Case 1:19-cr-10080-NMG Document 584 Filed 10/16/19 Page 2 of 4




       For the past five years, Mr. Zangrillo has been employed by a private investment firm,

Dragon Global, which has focused on venture capital and real estate investments that are

frequently made through separate partnership entities. Mr. Zangrillo is currently involved with

potential strategic partners who will be in French Polynesia during the specified timeframe. Mr.

Zangrillo, having received financing from investors in his venture capital company, has the

obligation to attend the meetings on behalf of his current investors. His personal attendance at

those meetings is in part to meet with potential future investors as well as to personally attend a

series of business meetings during these dates. Mr. Zangrillo’s attendance as CEO of Dragon

Global is also necessary to continue to seek new partnership and investment/investor

opportunities.

       Mr. Zangrillo does not present any flight or dangerousness risk. He has lived in the

Miami area since 2010 and currently owns a home in Miami Beach. Mr. Zangrillo is fifty-three

years old, has three daughters, has had no prior convictions and no interactions with the criminal

justice system for more than thirty years, has elderly parents both living in Connecticut, has

retained the undersigned and additional co-counsel to contest the current allegations, and is fully

aware of his obligations, if this business trip is allowed, to remain at all times accessible to

Pretrial Services, to report to Pretrial Services on his specific whereabouts by providing an

itinerary of his flights and the specific location where he will be staying and to abide by

whatever other conditions are set by this Honorable Court. Mr. Zangrillo has a history of fully

complying with all of his obligations on prior court-approved business related international trips,

returning his passport each time to Pretrial Services as ordered, as well as canceling court

approved international business travel when the travel became unnecessary.


                                              2
          Case 1:19-cr-10080-NMG Document 584 Filed 10/16/19 Page 3 of 4




       Mr. Zangrillo would request leave, if necessary and requested, to advise the Court of the

specific identity of the potential future strategic partners he is meeting with, the investor

meetings he has scheduled, and the multiple specific partnership opportunities he is exploring

while in French Polynesia Under Seal.

       For the foregoing reasons, Mr. Zangrillo respectfully requests that he be permitted to

attend the meetings scheduled in French Polynesia between November 17 and November 27,

2019. Before doing so, he would need to re-acquire his passport; after doing so, he will promptly

return his passport to Pretrial Services.

       WHEREFORE, the defendant respectfully requests that the instant motion be allowed.

                                Local Rule 7.1(a)(2) Certification

       The undersigned counsel conferred with counsel for the Government and the

Government takes no position this motion. Pretrial Services in Boston takes no position on this

motion.



                                                       Respectfully submitted,

                                                       Robert Zangrillo
                                                       By his Attorney,

                                                       /s/ Martin G. Weinberg
                                                       Martin G. Weinberg
                                                       Mass. Bar No. 519480
                                                       20 Park Plaza, Suite 1000
                                                       Boston, MA 02116
                                                       (617) 227-3700
                                                       owlmgw@att.net

Dated: October 16, 2019



                                              3
        Case 1:19-cr-10080-NMG Document 584 Filed 10/16/19 Page 4 of 4




                                CERTIFICATE OF SERVICE

        I, Martin G. Weinberg, hereby certify that on this date, October 16, 2019, a copy of the
foregoing document has been served via Electronic Court Filing system on all registered
participants.

                                                     /s/ Martin G. Weinberg
                                                     Martin G. Weinberg




                                             4
